Citation Nr: 1102552	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-41 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar 
spine (lumbar spine disability).

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 
1994.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  The evidence 
of record is insufficient to decide the issues on appeal.  
Therefore, additional examinations are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an orthopedic 
examination regarding his lumbar spine.  The 
Veteran's claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  Any 
testing deemed necessary should be performed.  
The examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that any currently diagnosed lumbar spine 
disability was incurred in service.  In 
rendering the requested opinion, the examiner 
must address the significance the Veteran's 
military occupation, airborne infantryman.  A 
complete rationale for all opinions expressed 
must be provided.

2.  Schedule the Veteran for a VA examination 
to determine the nature and extent of his 
service-connected PTSD.  The Veteran's claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  Any testing deemed 
necessary should be performed.  All pertinent 
psychiatric pathology should be noted in the 
examination report.  As part of the 
evaluation, the examiner is to assign a GAF 
score.  The examiner should also address the 
impact of the Veteran's service-connected 
PTSD on his ability to work.  A complete 
rationale for all opinions expressed must be 
provided.

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

